*669(SEAL)
STATE OF FLORIDA EXECUTIVE DEPARTMENT Tallahassee
November 12th, 1931.
Doyle E. Carlton Governor
J. C. Husskisson Secretary.
To the Honorable Chief Justice and Chief Justices of the Supreme Court of the State of Florida.
Gentlemen:
Under the provisions of Section 13 of Article IV of the Constitution of the State of Florida, I have the honor to request your written opinion affecting my powers and duies as Chief Executive under the following provisions of the Constitution:
Section 24, Article IV.
“The Treasurer shall receive and keep all funds, bonds and other securities in such manner as may be prescribed by law, and shall disburse no funds nor issue bonds or any other securities, except upon the order of the Comptroller, countersigned by the Governor in such manner as shall be prescribed by law.”
Section 2, Article IX.
“The Legislature shall provide for raising revenue sufficient to defray the expenses of the State for each fiscal year, and also a sufficient sum to pay the principal and interest of the existing indebtedness of the State”.
Under Chapter 15024, Laws of 1931, the State Road Department is granted the right at any time after the completion of a bridge, viaduct, fill, road, trestle structure and approaches thereto to lease and rent the same from the owner. The State Road Department has evidently leased what is known as Connor’s Highway, located in Palm Beach County, Florida, and the State Road Depart*670ment has made requisition upon the Comptroller for a warrant covering one-half month’s rental of said Connor’s Highway, to-wit': from October 1st, to October 15th, inclusive, 1931, in the sum of $1,302.08.
I desire to be advised if, in view of the foregoing provisions of the Constitution, I would be authorized as Governor, at this time or any time hereafter to countersign warrants drawn on the State Treasurer covering said rentals of the said Connor’s Highway located in Palm Beach County, Florida, to the State Road Department.
Very respectfully,
DOYLE E. CARLTON Governor, State of Florida.
IN THE SUPREME COURT OF FLORIDA, JUNE TERM, A. D. 1931.
En Banc.
To His Excellency
Doyle E. Carlton, Governor of Florida.
Sir:—
Your request under the Constitution for an opinion as to whether you are authorized to countersign warrants drawn on the State Treasurer for rentals due on a privately owned road that has been leased by the State Road Department under the provisions of Chapter 15024 Acts of 1931, has been given due consideration.
Under Section 13 of Article IV of the Constitution the Justices of the Supreme Court may upon request render an opinion to the Governor as to the interpretation of any portion of the Constitution upon any question affecting his executive powers and duties, but the Justices are without authority to render an opinion to the Governor as to the validity of a statute affecting the Governor’s executive powers and duties. Advisory Opinion to Governor, 39 Fla. 397, 22 South. Rep. 681; Advisory Opinion to Governor, 50 Fla. 169; 39-South. Rep. 187; Advisory Opinion to Gov*671ernor, 54 Fla. 136, 44 South. Rep. 756; Advisory Opinion to Governor, 62 Fla. 4, 57 South. Rep. 345; Advisory Opinion to Governor, 64 Fla. 1, 59 South. Rep. 778; Advisory Opinion to Governor, 69 Fla. 632, 68 South. Rep. 851; Advisory Opinion to Governor, 78 Fla. 156, 82 South. Rep. 606.
Your excellency’s request for an opinion is not whether it is within the executive power and duty of the Governor to countersign a warrant drawn by the Comptroller upon the State Treasurer, where no appropriation or authority has been made by law for drawing the warrant as In Re Advisory Opinion, 43 Fla. 305, 31 South. Rep. 348, or where there is a definite appropriation as in Advisory Opinion to Governor, 79 Fla. 137, 83 South. Rep. 672; Advisory Opinion to Governor, 90 Fla. 708, 107 South. Rep. 366; Advisory Opinion to Governor, 98 Fla. 843, 124 South. Rep. 728; but the enquiry is whether the Governor is authorized to countersign warrants drawn on the State Treasurer for the rental charges of a road leased from private parties by the State Road Department pursuant to the provisions of Chapter 15024 Acts of 1931, there being no specific appropriation duly made for that purpose. Such enquiry necessarily involves a determination of the validity of Chapter 15024 as a legislative enactment. The Justices are not authorized to render an opinion to the Governor as to the validity of a statute. Advisory Opinion to Governor, 69 Fla. 632, 68 South. Rep. 851.
Very respectfully,
RIVERS BUFORD
J. B. WHITFIELD
W. H. ELLIS
GLENN TERRELL
ARMSTEAD BROWN
FRED H. DAVIS
Justices.